Citation Nr: 1741107	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for right wrist disability.

4. Entitlement to service connection for temporomandibular joint disorder (TMJ).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A May 2013 rating decision granted entitlement to service connection for tinnitus.  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status. 

In July 2017, the Veteran appeared with her representative for a travel board hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

The issues of entitlement to service connection for right wrist disability, TMJ, and low back disability, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, her migraine headaches are etiologically related to her military service.


CONCLUSION OF LAW

The criteria for service connection of the Veteran's claimed migraine headaches have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that the competent and probative evidence of record supports the grant of service connection for migraine headaches.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

II. Service Connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

      Factual Background

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service medical records, including VA examinations conducted in February 2010 and July 2012, and lay statements by the Veteran and other sources.

The Veteran's STRs reflect that at her December 1997 entrance examination, on her report of medical history, she indicated "No" when asked if she experienced frequent or severe headaches prior to service.  Upon examination, the examiner noted "no significant defects."  

The STRs further reflect the Veteran's complaints of and treatment for headaches in service.  In particular, records dated in August 2000 reflect the Veteran presented with complaints of severe headaches which began approximately "1 1/2 years" prior.  The physician noted a diagnosis of migraines and indicated the Veteran was not currently taking medication for this condition.  A report of medical history dated in August 2002 reflects the Veteran indicated "Yes" when asked if she experienced frequent or severe headaches.  

The report of a February 2010 VA neurological examination reflects, in pertinent part, the Veteran's reports that she experienced "prostrating" migraine headaches on a weekly basis that last "1 to 2 days."  The Veteran further described her headaches as "pounding headache, [with] nausea . . . sensitiv[ity] to light or loud noise."  The examiner diagnosed the Veteran with migraine headaches; however, the examiner indicated that an opinion could not be provided "without [resort] to speculation."

The report of the July 2012 VA headache examination reflects, in pertinent part, similar findings to the February 2010 VA examination.  In particular, the examiner noted the Veteran experienced "frequent prostrating or prolonged attacks" that occurred "more frequently than once per month" and last "1-2 days."  The examiner diagnosed the Veteran with tension headaches.  The examiner opined it was less likely than not related to service.  In doing so, the examiner explained that "headaches from the past would not result in or aggravate (beyond natural progression) a current headache."

The Veteran testified at a travel board hearing in July 2017.  At that time, the Veteran reported, in pertinent part, that she sought treatment for ongoing headaches in service and was prescribed medication.  She indicated, however, that she had to discontinue use of that medication because it exacerbated her nausea.  The Veteran did not recall a specific event that caused her headaches; however, she indicated that during and since service her headaches had "got progressively worse."  The Veteran reported experiencing extreme sensitivity to light and noise.  She further indicated that the headaches are so severe "you just want to throw up because [of] the pain."  

	Analysis

Upon review of the evidence of record, the Board finds that service connection for migraine headaches is warranted.

The record in this case is clear as to whether the Veteran experiences migraine headaches.  The Veteran's STRs and the February 2010 VA examination confirm the diagnosis of migraine headaches productive of prostrating pain, sensitivity to light and noise, and nausea.  Thus, the first element of service connection, the existence of a current disability, is satisfied.

Concerning the in-service event, illness, or injury, the Veteran has consistently reported that she experienced severe headaches in service.  This lay evidence is corroborated by the STRs which reflect continued complaints of and treatment for headaches in service.  Thus, the Board finds the record demonstrates, at a minimum, some in-service illness, i.e., migraines, pertaining to the Veteran's claimed disability for purposes of service connection.

With respect to the remaining nexus element, the Board notes that the July 2012 VA examiner noted the Veteran experiences "frequent prostrating or prolonged attacks" that occur "more frequently than once per month" and last "1-2 days," which the Veteran has consistently maintained that she experienced in service.  Although the examiner provided a negative nexus opinion, the Board notes that the evidence of record persuasively suggest a nexus between the Veteran's migraines and military service.  Notably, at her December 1997 entrance report of medical history, the Veteran indicated "No" when asked if she experienced frequent or severe headaches prior to service.  Moreover, treatment records dated in August 2000 reflect Veteran presented with complaints of severe headaches which began approximately "1 1/2 years" prior, i.e., after entrance into service.  At her July 2017 hearing, the Veteran indicated that she experienced headaches in and since service that have "got progressively worse."  The Board finds the lay evidence of record to be competent and credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the examiners findings of a current disability, in conjunction with the in-service diagnosis and the Veteran's lay statements regarding onset and symptomatology, are sufficient to establish the requisite nexus under the circumstances of this case.  

Based on this information, the Board finds that the evidence is in equipoise as to whether the Veteran's migraine headaches were incurred in or a result of his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for migraine headaches is warranted.

ORDER

Entitlement to service connection for migraine headaches is granted.


REMAND

A remand is necessary prior to adjudication of the Veteran's claims for entitlement to service connection for right wrist disability, TMJ, and low back disability, respectively.  

In the March 2010 rating decision currently on appeal, the RO indicated that there is no evidence of treatment at the VA treatment facility in Orlando, Florida.  In a statement dated in September 2010, however, the Veteran reported "[she is] currently being treated for [all of her] claimed conditions" at private medical facilities.  

At her July 2017 hearing, the Veteran she sought treatment from a private physician due to "excruciating pain" in her mouth.  She relayed that the physician informed her that "[she] was grinding [her] teeth in [her] sleep," and that "it's more than likely [she] ha[s] TMJ."  She further indicated that the physician informed her that she needs to "get a mouth guard."  The Veteran indicated this sentiment was echoed by a VA physician as well. 

With respect to her claimed low back disability, the Veteran indicated that she has experienced continued pain in her back since service; however, she did not receive treatment for this condition until "years" after because "[she] didn't have health insurance."  The Veteran indicated that she now seeks treatment for her back "as much as [she] can," including physical therapy.  She relayed that her physicians informed her that they understand how she could be experiencing ongoing back pain as a result of an incident in service where she fell down the stairs.  The Board notes that STRs dated in March 2001 reflect the Veteran presented for treatment after she "fell from stairs."  

In light of the foregoing, the Board finds that a remand in this case is appropriate to make an attempt to obtain these records as they, presumably, are pertinent to the Veteran's claimed disabilities.

Additionally, the Board notes that at her July 2017 hearing the Veteran reported experiencing ongoing pain and swelling in her right wrist that began in service.  Specifically, the Veteran indicated that "[her] wrist had been bother [her] for like two days and then out of nowhere . . . [her] hand just got - it was hot and swollen . . . [to the point that she] had to go to the hospital."  The Veteran indicated that the hospital requested to do an MRI of the wrist; however, the Veteran refused because she was pregnant.  The Veteran indicated that the responsibilities of her military occupational specialty (MOS) included "cleaning and painting" of the submarines or the dry dock, and keeping proper notes in the log book.  The Veteran further indicated that she started receiving treatment at a VA facility "approximately [] five, six years after[]" service, and that she has been prescribed a brace for support.

In this regard, the Board notes that the RO did not provide the Veteran with a VA examination with respect to her claimed wrist disability.  Given the Veteran's competent report of observable symptomatology, her statements regarding and in-service event, and the indication of a possible nexus, the Board finds that a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate this claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from VA treatment facilities.  

2.  Take all necessary steps to contact the Veteran and her representative and request that she provide information regarding the treatment for her claimed conditions she identified as receiving by a private physician.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

3.  If additional records pertinent to the Veteran's claimed TMJ disability are received, schedule the Veteran for a new VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of such disorder.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Whether the Veteran currently has TMJ.

b. If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of her military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If additional records pertinent to the Veteran's claimed back disability are received, schedule the Veteran for a new VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of such disorder.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Whether the Veteran currently has a low back disability, including lumbar strain.

b. If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of her military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed orthopedic disability in the Veteran's right wrist.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Whether the Veteran currently has an orthopedic disability in her right wrist.

b. If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of her military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


